By JUDGE MICHAEL P. McWEENY
This case is before the Court upon Motion to Stay Enforcement of a Foreign Judgment. In order to locate all file material, the Court took the matter under advisement. Section 8.01-465.4 provides that the circuit court shall stay enforcement until an appeal is concluded in the foreign jurisdiction upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment. The Court finds that the "Motion to Strike Off or Open the Confessed Judgment" pending in Pennsylvania constitutes an "appeal" as contemplated in § 8.01-465.4, and therefore, a stay is appropriate. The language used in the Act makes it clear that the bond must be sufficient to protect the payment of the entire judgment, not just the amount of property being seized. Accordingly, the Motion to Stay is granted, conditioned upon Petitioner’s posting of security in the amount of $366,000.00 within fifteen days of the entry of the order. The stay shall be effective for six months and shall be subject to being renewed or vacated, based upon the status of the appeal. Failure to post the required security within the fifteen days shall result in the dissolution of the stay.